By the Court:
During the cross-examination of J. C. C. Foster, a brother of the person upon whom it is alleged that the felonious assault was committed, the following question was asked: “After your brother unhitched his team and was riding past where you were, did you not then ask your brother whether the defendant had shot at him or not?” and on the objection of the district attorney, the question was excluded. This ruling is erroneous. The witness had stated that he saw the defendant in the act of shooting at his (the witness) brother. Questions of the character of the one above quoted were both competent and material for the purpose of testing the credibility of the witness and the truth of his testimony.
Judgment reversed and cause remanded for a new trial.